UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6053



DANNY STOKES,

                                           Petitioner - Appellant,

          versus


B. A. BLEDSOE, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Clarksburg. Irene M. Keeley, Chief Dis-
trict Judge. (CA-00-193)


Submitted:   May 8, 2001                      Decided:   May 21, 2001


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Danny Stokes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Danny Stokes appeals the district court’s order denying relief

on his 28 U.S.C. § 2241 (1994) petition.    We have reviewed the rec-

ord and the district court’s opinion and find no reversible error.

Although the district court may have improperly construed Stokes’

petition as a motion under 28 U.S.C.A. § 2255 (West Supp. 2000),

over which it had no jurisdiction, Stokes did not qualify for re-

lief under § 2241.    See In re Jones, 226 F.3d 328, 333-34 (4th Cir.

2000) (describing circumstances under which § 2241 relief is appro-

priate on the basis that § 2255 is inadequate and ineffective to

test the legality of a conviction).       Accordingly, we affirm the

district court’s denial of relief.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                   2